ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on December 5, 1972 (270 So.2d 405) affirming the final summary judgment of the Circuit Court of Dade County, Florida, in the above styled cause; and
Whereas, on review of this court s judgment, by certiorari, the Supreme Court of Florida, 287 So.2d 63 by its opinion and judgment filed June 27, 1973 and mandate now lodged in this court quashed this court’s judgment and remanded the cause for further proceedings;
Now, Therefore, It is Ordered that the mandate of this court heretofore issued on January 9, 1973 is withdrawn, the judgment of this court filed December 5, 1972 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court and the final summary judgment of the circuit court appealed from is reversed and the cause is remanded for further proceedings consistent with the said opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed in the trial court (Rule 3.16, subd. b, F.A.R., 32 F.S.A.).